UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 ForOctober06, 2015 Commission File Number 001-36723 Amec Foster Wheeler plc (formerly AMEC plc) (Name of Registrant) Amec Foster Wheeler plc Old Change House 128 Queen Victoria Street London EC4V 4BJ United Kingdom (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F xForm40-F o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- . The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form6-K: Amec Foster Wheeler plc (the 'Company') 6 October 2015 Notification of transactions by executive directors Pursuant to our obligations under Disclosure Rule 3.1.4(R), we hereby advise you that the Company was notified on 6 October 2015 of the following automatic1 exercise of nil cost share options granted under the AMEC Performance Share Plan (the "PSP"): Executive Director Number of options automatically exercised, net of options withheld to cover tax liability Option exercise date Share price on vesting date Samir Brikho 05 October 2015 732p Ian McHoul 05 October 2015 732p 1 Per the PSP rules, nil cost options are deemed to be exercised on the last day of the option exercise period to the extent they have not previously been exercised. Kim Hand Senior Assistant Company Secretary +44 (0)1565 683234 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:06October2015 Amec Foster Wheeler plc (Registrant) By: /s/ Alison Yapp Name: Alison Yapp Title: General Counsel& Company Secretary
